Citation Nr: 0520258	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by constipation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for constipation.  

In September 2000, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Columbia, South 
Carolina.  A copy of the hearing transcript has been 
associated with the claims files.  

In August 2003, the Board remanded the veteran's claim to the 
RO in Columbia, South Carolina for additional development, to 
include an additional VA examination.  

In June 2005, a motion to advance this case on the Board's 
docket was granted by the Board for good cause shown, namely 
the advancing age of the appellant.  38 C.F.R. § 20.900 
(2004).


FINDING OF FACT

The veteran does not have constipation that is attributable 
to military service, or  constipation that has been caused or 
made worse by a service-connected disability.


CONCLUSION OF LAW

The veteran does not have constipation that is the result of 
disease or injury incurred in or aggravated by active 
military service; constipation is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  In addition, a disability may be service connected 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran maintains that his constipation is 
a result of service or, in the alternative, is the result of 
a service-connected disability.  More specifically, he 
contends that his constipation is the result of eating non-
kosher foods during service.  He maintained that during 
service, he was given a glass of water with some Epsom salts 
in order to alleviate his constipation.  

In this case, there is no evidence of any constipation in 
service.  The veteran's service medical records are negative 
for any complaints of constipation.  An October 1945 
separation physical examination report is negative for any 
complaints or findings referable to constipation or 
disability that might cause constipation.

The first post-service medical evidence of the veteran having 
constipation was in February 1992, when he was seen in a VA 
outpatient clinic and presented with complaints of 
constipation.  Subsequent treatment reports reflect that the 
veteran continued to seek treatment for his constipation.  

While the record now contains evidence of constipation, there 
is no competent medical evidence to show that it is due to 
disease or injury incurred during service, or that it has 
been caused or made worse by a service-connected disability.  
(The veteran is service connected for headaches, and for 
scars of the forehead, nose, right ring finger, and right 
foot.)  In this regard, when examined by VA in January 2005, 
the examiner indicated that she had reviewed all of the 
veteran's claims files.  During the examination, the veteran 
indicated that he had had constipation since the 1940's, when 
he was in service and began to eat non-kosher foods.  The 
examiner noted that the first post-service evidence of 
constipation was in November 1995.  After a physical 
evaluation of the veteran, the examiner entered a diagnosis 
of constipation with chronic laxative use; etiology was not 
clear.  The examiner opined that the veteran's constipation 
was not likely to have been associated with dietary changes 
in the military.  The examiner believed that constipation 
would not have manifested itself or been so persistent so 
long after service, although there might have been some 
slight changes initially.  In addition, the examiner 
concluded that the constipation did not appear to be related 
to any already service-connected disability, which included 
facial scars and traumatic headaches, which, the examiner 
determined, had absolutely nothing to do with 
gastrointestinal processes, particularly constipation.  

The Board finds that service connection for constipation is 
not warranted either on a direct incurrence basis or as 
secondary to service-connected disability.  In reaching the 
foregoing conclusion, the Board notes that service medical 
records are devoid of any subjective complaints or clinical 
findings referable to constipation.  In addition, as noted 
above, the veteran was first noted to complain of 
constipation in February 1992, decades after his discharge 
from service.  Indeed, when examined by VA in April 1946, 
less than a year after he was discharged from service, the 
veteran did not complain of any disability that might cause 
constipation.  In addition, early private and VA treatment 
reports dated from 1975 to 1977 do not reflect any complaints 
of constipation.  Furthermore, a VA examiner opined in 
January 2005, after a review of the claims files and a 
physical evaluation of the veteran, that his constipation was 
not likely associated with dietary changes in service; nor 
did it appear to be related to any service-connected 
disability.  In bolstering her opinion, the examiner stated 
that the veteran's constipation would not have manifested 
itself or been so persistent so many years after service.  
Significantly, the record does not contain a contradictory 
opinion.

Thus, in view of the foregoing, it is the Board's conclusion 
that the greater weight of the evidence is against the 
veteran's claim of entitlement to service connection for 
disability manifested by constipation.  This is so because 
the only competent evidence on the question of a relationship 
between constipation and service, or constipation and 
service-connected disability specifically indicates that no 
such relationship exists.  This medical opinion evidence is 
uncontradicted.

In reaching the above conclusion, the Board has considered 
the statements and testimony of the veteran in September 2000 
to the effect that his constipation had its onset during 
service or is due to service-connected disability.  In this 
regard, the Board notes that, while the veteran is competent 
to recite problems, especially specific injury or symptoms he 
may have experienced during service and since, medical 
evidence is required to show a nexus to the difficulties the 
veteran may have experienced during or due to service. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom). 

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by an October 2001 letter, a July 
1998 statement of the case and an April 2005 supplemental 
statement of the case of the evidence needed to substantiate 
the claim of entitlement to service connection for disability 
manifested by constipation and of the obligations of VA and 
the veteran with respect to producing that evidence.  In 
particular, the October 2001 letter informed the veteran that 
to substantiate the claim for service connection the evidence 
must show a current disability that is related to disease or 
injury incurred in or aggravated by military service, or 
disability that has existed continuously from the date of 
discharge until the present.  The letter advised the veteran 
of what was required of him and that VA must make reasonable 
efforts to assist him in getting evidence, including medical 
records, employment records, or records from Federal 
agencies.  The veteran was told that it was his 
responsibility to see that VA had all records not in the 
possession of a Federal agency, presumably including all in 
his possession.  Thus, the RO has satisfied the requirement 
to notify the claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, would be obtained by VA on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  (Although the notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  This is especially so given that in August 
2003, the Board remanded the veteran's claim to the RO for 
the specific purpose of having him examined to determine the 
etiology of his constipation.  This examination was provided 
in January 2005.  In addition, the veteran presented 
testimony on the issue on appeal during a September 2000 
hearing before the undersigned Veterans Law Judge at the RO 
in Columbia, South Carolina.  Furthermore, VA treatment 
records have been obtained and associated with the claims 
files with regard to the instant claim.  In an April 2005 
statement to the RO, the veteran indicated that he had not 
received treatment for his constipation at the Bronx, New 
York VA Medical Center, as he had once reported.  In light of 
the foregoing, the Board is therefore persuaded that there is 
no reasonable possibility that further development would 
unearth any additional evidence helpful to the veteran.  


ORDER

Service connection for disability manifested by constipation 
is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


